Case: 16-20605    Document: 00514125075   Page: 1   Date Filed: 08/21/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                No. 16-20605                              FILED
                              Summary Calendar                      August 21, 2017
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

             Plaintiff - Appellee

v.

JOSE EMILIO RODRIGUEZ VILLALOBOS, also known as Jose Villalobos
Rodriguez, also known as Jose Emilio Villalobos-Rodriguez, also known as Jose
V. Rodriguez, also known as Jose Emilo Rodriguez-Villalobos, also known as
Jose Emilio Rodriguez,

             Defendant - Appellant

Cons. w/No. 16-20606

UNITED STATES OF AMERICA,

             Plaintiff - Appellee

v.

JOSE EMILIO RODRIGUEZ VILLALOBOS, also known as Jose Emilio
Rodriguez-Villalobos, also known as Jose Villalobos Rodriguez, also known as
Joe Villabos Rodriquez, also known as Jose Emilio Rodriguez, also known as
Jose Emilio Villalobos-Rodriguez, also known as Jose V. Rodriguez, also known
as Miguel Rodriguez, also known as Jose Emilo Rodriguez-Villalobos, also
known as Jose Rodriguez-Villalobos,

             Defendant - Appellant
     Case: 16-20605      Document: 00514125075         Page: 2    Date Filed: 08/21/2017


                                     No. 16-20605
                                   c/w No. 16-20606


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:11-CR-6-1
                            USDC No. 4:16-CR-179-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Jose Emilio Rodriguez Villalobos appeals his 71-month sentence for
illegal reentry. He contends that the district court made a clear error of
judgment balancing the sentencing factors in 18 U.S.C. § 3553(a) where the
guidelines sentencing range was 33 to 41 months. According to Rodriguez
Villalobos, the district court gave undue weight to his criminal history, the
need to protect the public, and the need to promote respect for the law because
his prior offenses were largely nonviolent and many received short sentences.
       This court gives “due deference to the district court’s decision that the
§ 3553(a) factors, on a whole, justify the extent of the variance.” Gall v. United
States, 552 U.S. 38, 51 (2007).         The district court appropriately relied on
Rodriguez Villalobos’s extensive criminal history, his pattern of illegally
reentering the United States, the failure of earlier 30-month and 48-month
illegal reentry sentences to deter him, and his swift return and resumption of
crime after his most recent deportation. Rodriguez Villalobos has made no
showing that the sentence does not account for a factor that should have
received significant weight, that it gives significant weight to an irrelevant or


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2
    Case: 16-20605    Document: 00514125075     Page: 3   Date Filed: 08/21/2017


                                 No. 16-20605
                               c/w No. 16-20606

improper factor, or that it represents a clear error in balancing the § 3553(a)
factors. See United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006). We find
no abuse of discretion. See Gall, 552 U.S. at 51; Smith, 440 F.3d at 708.
      Likewise, we find no merit in Rodriguez Villalobos’s contention that we
should vacate his revocation sentence because it was influenced by an
unreasonable illegal reentry sentence. To the extent he also challenges the
adequacy of the district court’s reasons for the revocation sentence, the issue
is not briefed adequately for our consideration. See FED. R. APP. P. 28(a)(9)(A);
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      Finally, Rodriguez Villalobos asserts that the district court erred in
determining that his Texas theft offense constituted the generic offense of
theft. He concedes that the argument is foreclosed but raises it to preserve it
for further review. See United States v. Rodriguez-Salazar, 768 F.3d 437, 438
(5th Cir. 2014).
      AFFIRMED.




                                       3